DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 15 is objected to because of the following informalities: “the second tubular member” in lines 9-17 (multiple instances) should be amended to --the second exterior tubular member--; “the first tubular member” in line 22 should be amended to --the first interior tubular member--.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: “the protrusion” in lines 4 and 5 (two instances) should be amended to --the at least one circumferential protrusion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the protrusion" in lines 3-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 is rejected as being dependent upon an indefinite base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claims 23 and 37 do not contain a reference to a claim previously set forth because the claims upon which they are dependent are set forth after claims 23 and 37, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17, 19-20, 22-26, 30-31, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0251111) (“Saito”) in view of Li et al. (US 2014/0276588) (“Li”).
Regarding claim 15, Saito teaches a catheter extension control assembly (see Fig. 1) comprising: a first inner tubular member (see slider rod 15, internal relative to tube 1/connector 2; Figs. 1-3) comprising a proximal portion, a distal portion (as shown in Fig. 1), a lumen (see lumen that operation wire 19 passes through, [0058]), and a sidewall having an inner surface and an outer surface at least partially surrounding the lumen (see Fig. 1, see also [0058]), wherein the first interior tubular member is configured to be attached to a catheter (see slider rod 15 being attached to end acting portion 11, metallic sheath 13, and operation wire 19; [0051], [0058], Figs. 1-3, and Figs. 9-10) that is received in the lumen of the first interior tubular member (see operation wire 19 received in a lumen going through slider rod 15, [0058]), the catheter comprising a distal end (see end acting portion 11, Figs. 1-3), and wherein the outer surface of the sidewall of the first interior tubular member comprises at least one circumferential recess (see engagement grooves 15a-15c, Fig. 3); and a second exterior tubular member (see tube 1, connector 2; Figs. 1-3) having a length, a proximal portion, a distal portion (see Figs. 1-3) configured with an endoscope (use of the distal portion of tube 1 with an endoscope 200 is disclosed; see “long tube (a sheath) 1 which can be inserted into a channel of an endoscope”, [0048], [0067], and Figs. 14-15), a lumen extending the length of the second exterior tubular member (see Figs. 1-3), and a sidewall having an inner surface and an outer surface at least partially surrounding the lumen (see Figs. 1-3), wherein the lumen within the proximal portion of the second exterior tubular member is configured to slidably receive at least the distal portion of the first interior tubular member (see Figs. 3 and 4), and wherein the inner surface of the sidewall of the proximal portion of the second exterior tubular member comprises at least one circumferential protrusion (see convex member 16, Fig. 3) configured to mate with the at least one circumferential recess in the outer surface of the sidewall of the first interior tubular member (as shown in Figs. 3 and 4), and positioned at a location on the second exterior tubular member so that, when the at least one circumferential recess in the first tubular member mates with the circumferential protrusion, the distal end of the catheter is positioned a predetermined minimum distance away from the endoscope at the distal portion of the second exterior tubular member (since the circumferential protrusion of Saito is positioned at a location to mate with the circumferential recesses of slider rod 15 as shown in Fig. 3 and the distance for the extension is predetermined when the circumferential recesses are manufactured, the device of Saito is considered capable of the claimed functionality when the catheter is inserted through the endoscope as shown in Figs. 14-15 during extension of the catheter). However, Saito fails to teach wherein the outer surface of the sidewall of the first interior tubular member comprises at least one circumferential protrusion, wherein the inner surface of the of the sidewall of the proximal portion of the second exterior tubular member comprises at least one circumferential recess extending into the sidewall of the second exterior tubular member at a width wider than the lumen of the second exterior tubular member, the at least one circumferential recess having a portion extending through the sidewall of the second exterior tubular member, the at least one circumferential recess configured to mate with the at least one circumferential protrusion in the outer surface of the sidewall of the first interior tubular member such that the at least one circumferential protrusion extends to the width into the at least one circumferential recess.
Li teaches an injection device (see Fig. 14) comprising a sheath (see 206) having one or more protrusions on an outer sidewall of the sheath (see protrusions 209; [0072], Fig. 14) slidably disposed within a base (see 200) having a plurality of recesses on an inner surface of a sidewall of the base (see slots 202) for the purpose of incrementally advancing or retracting the sheath (see [0072]), wherein the plurality recesses extend into a sidewall of the base (see bumps between slots 202 defining the sidewall in that region of 200) at a width wider than the lumen of the base (see lumen width defined by the innermost tip of the bumps, see annotated figure 14 below), the slots 202 being disposed at a width that is wider relative to the inner lumen, and wherein the at least one protrusions extends into the width into the circumferential recess (as shown in Fig. 14, see also [0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the circumferential recesses of the first interior tubular member and the circumferential protrusion of the second exterior tubular member as taught by Saito to be at least one circumferential protrusion of the first interior tubular member and a plurality of circumferential recesses extending into the sidewall of the second exterior tubular member that mate in the claimed manner, and wherein the at least one circumferential protrusion extends into the sidewall at a width at least wider than the lumen of the second exterior tubular member and into the plurality of circumferential recesses in light of Li, the modification being a matter of simple substitution to one of ordinary skill in the art before the time of filing of one incremental advancement configuration for another since both structures were known in the art for incremental advancement (see Saito: [0053], Figs. 3, 4 and 6; Li: [0072]) and the result of the substitution would have provided the predictable result of incremental advancement as evidenced by Li (see citations above). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to reverse the protrusion/recess relationship of Saito in light of Li, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04 (VI)(A). In light of the modifications above, the modified device is considered capable of the positioning of the distal end of the catheter a predetermined minimum distance away from the endoscope in the claimed manner because the protrusion/recess relationship of Saito would be reversed.

    PNG
    media_image1.png
    428
    774
    media_image1.png
    Greyscale

(Annotated Figure 14 of Li)
Regarding claim 17, Saito in view of Li further teaches wherein the first interior tubular member comprises a plurality of said at least one circumferential protrusions (see Li: one or more protrusions [0072]) and the second exterior tubular member comprises a plurality of complementary circumferential recesses of the at least one circumferential recess (see rejection of claim 15 above), or wherein the first interior tubular member comprises a single circumferential protrusion of the at least one circumferential protrusion (see Li: one or more protrusions [0072]) and the second exterior tubular member comprises a plurality of complementary circumferential recesses of the at least one circumferential recess (see rejection of claim 15 above).
Regarding claim 19, Saito further teaches wherein at least one of the first and second exterior tubular members comprises an elastomeric material (see [0053]).
Regarding claim 20, Saito further teaches wherein a diameter of the lumen in the proximal portion of the second exterior tubular member is greater than a diameter of the lumen in the distal portion of the second exterior tubular member (as shown in Fig. 3).
Regarding claim 22, Saito further teaches wherein a diameter of the outer surface of the sidewall in the distal portion of the first interior tubular member is smaller than the diameter of the lumen in the proximal portion of the second exterior tubular member (as shown in Figs. 3 and 4).
Regarding claim 24, Saito in view of Li further teaches wherein the outer surface of the sidewall of the first interior tubular member forms a flared configuration (see protrusions placed on the first internal tubular member as directed by the combination of references for claim 15 above which are “flared” relative to the sidewall of the first internal tubular member), however Saito in view of Li fails to teach a distal convex portion extending to a radially outermost portion of the at least one circumferential protrusion and a proximal convex portion extending to the radially outermost portion of the protrusion.
However, it would have been obvious for one of ordinary skill in the art before the time of filing to shape the protrusions with proximal and distal convex portions extending to the radially outermost portion of the protrusion on proximal and distal sides of the protrusion since this would create a gradually rounded shape which would predictably reduce frictional and/or stress forces during movement through the second exterior tubular member. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04(IV)(B).
Regarding claim 23, Saito further teaches wherein the lumen of the second exterior tubular member forms a funnel in the proximal portion, with a largest diameter of the funnel located at a proximal end of the second exterior tubular member (see inner taper 2g forming an opening end portion 2f, Fig. 27) and an interior of the funnel having a shape configured to mate with the distal convex portion of the flared configuration of the outer surface of the sidewall of the first interior tubular member (the interior of taper 2g is considered capable of mating with the distal convex portion as claimed since the taper 2g forms a concave surface and the distal convex portion is convex, the respective shapes being complementary to each other). Saito teaches this in a different embodiment, however it would have been obvious to one of ordinary skill in the art before the time of filing to have combined the embodiments, the motivation being to facilitate insertion of convex member 16 so that convex member 16 can be replaced with a new member when the function of the convex member 16 is deteriorated due to abrasions/damages (see Saito [0086] and [0089]).
Regarding claim 25, Saito further teaches wherein the outer surface of the sidewall of the second exterior tubular member forms a shoulder adjacent to the distal portion of the second exterior tubular member (see annotated Figure 3 below).

    PNG
    media_image2.png
    272
    846
    media_image2.png
    Greyscale

Regarding claim 26, Saito in view of Li further teaches wherein the outer surface of the distal portion of the first interior tubular member comprises one or more identifiable first markings (see modified protrusions of Saito at 15b and 15c since they also serve as visual markers) and wherein the proximal portion of the second exterior tubular member is configured such that a position of the one or more identifiable first markings within the proximal portion of the second exterior tubular member can be seen (see Saito: Fig. 6, the relative position of 15b within connector 2 can be observed by seeing the relative positioning of 15c since they are positioned at predetermined intervals; see also [0052]).
Regarding claims 30-31, 33-34 and 37-38, Saito in view of Li teaches similar limitations as discussed above in the rejection of claims 15, 17, 20 and 23-25.

Claim 18 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li and in further view of Krimsky (US 2010/0057065) (Cited in IDS).
Regarding claim 18, Saito in view of Li teaches all the limitations of claim 15 for which claim 18 is dependent upon, however Saito in view of Li fails to teach wherein a cryogen delivery catheter is received in the lumen of the first interior tubular member, wherein the first interior tubular member is attached to the cryogen delivery catheter.
Krimsky teaches a cryospray catheter (see 20, Figs. 1A-1B) disposed within a guiding catheter (10) for delivery cryogenic fluids to a surgical site (see [0046]) to perform cryogenic procedures (see [0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the operative wire within the first interior tubular member as taught by Saito in view of Li to be a cryogen delivery catheter as taught by Krimsky, the motivation being to provide the additional benefit of removal of benign or malignant tumors or lesions, dysplastic tissue, and/or neoplastic tissue with cryospray (see Krimsky [0016]).
Regarding claim 32, Saito in view of Li and Krimsky teaches similar limitations as discussed above in the rejection of claim 18.

Claims 21 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li and in further view of Scarpone (US 2008/0275481).
Regarding claim 21, Saito in view of Li teaches all the limitations of the claims for which claim 21 is dependent upon, respectively. However, Saito in view of Li fails to specifically teach wherein the wherein a diameter of the outer surface of the sidewall in the proximal portion of the first interior tubular member has a diameter that is larger than a diameter of the lumen in the proximal portion of the second exterior tubular member.
Scarpone teaches a surgical instrument (see Figs. 1-4A) having extension control features comprising an inner tubular member 22 a calibrated portion 24 with a stop ring 25 that is larger than the inner lumen of the introducer sheath to limit the degree of insertion of the surgical cutting instrument into the introducer tube so that the protruding distal end of the surgical cutting instrument is limited to the length of the area A and B (see [0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first interior tubular member as taught by Saito in view of Li to have a proximal portion having a larger diameter than the inner diameter of the lumen/funnel in the proximal portion of the second exterior tubular member in light of Scarpone, the motivation being to limit the maximum degree that the first interior tubular member can be distally advanced (see Scarpone [0037]).
Regarding claims 35 and 36, Saito in view of Li and Scarpone teaches similar limitations as discussed above in the rejection of claims 21-22 and 24.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li and in further view of Miyagi (US 6461330).
Regarding claim 27, Saito in view of Li teaches all the limitations of claim 26 for which claim 27 is dependent upon, however Saito in view of Li fails to teach wherein the second exterior tubular member is at least partially transparent such that the position of the one or more identifiable first markings of the first interior tubular member can be seen.
Miyagi teaches a surgical instrument (see Figs. 1 and 2) for controlling insertion depth of a sheath (10) and a mandrel (20) disposed therein, wherein the sheath is formed from a transparent resin (see col. 2, lines 23-25). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the material of the second exterior tubular member as taught by Saito in view of Li to be transparent in light of Miyagi, the motivation being to provide the additional benefit of visualization through the second exterior tubular member, especially when the protrusions are between the recesses (see Miyagi col. 4, lines 8-11). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Although not required by the claim, it is further noted that Miyagi further teaches additional identifiable markings at differing longitudinal positions configured to identify relative longitudinal positions (see graduations 11, Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claims 23-24 and 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 21 March 2022 directed to the remaining claims have been fully considered but they are not persuasive.
In response to applicant’s argument that the cited references alone or in combination fail to teach a protrusion and recess configured to position the distal end of an interior catheter at a predetermined minimum distance away from an endoscope as claimed (see Remarks pgs. 9-11), the examiner respectfully disagrees. The examiner contends that the combination of references teaches this because Saito, when considered in light of the modifications to Saito in view of Li as defined above, teaches the circumferential protrusion of Saito is positioned at a location to mate with the circumferential recesses of slider rod 15 as shown in Fig. 3 and the distance for the extension is predetermined when the circumferential recesses are manufactured, therefore the device of Saito is considered capable of the claimed functionality when the catheter is inserted through the endoscope as shown in Figs. 14-15 during extension of the catheter. Additionally, the operation wire 19 of Saito is considered part of the catheter defined as end acting portion 11, metallic sheath 13, and operation wire 19 and since the slider rod 15 is operably attached to the end acting portion 11, metallic sheath 13, and operation wire 19 as shown in Figs. 1-3 and 9-10 of Saito, this operable attachment meets the limitation “configured to be attached to a catheter”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                       

 
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794